By the Court.
This was an appeal from the decree of a commissioner granting a discharge to the insolvents. Among the reasons of appeal filed was, that the second meeting was not held within three months from the date of the warrant, nor the oath taken by the insolvents within that time. The St. of 1838, c. 163, § 7, is explicit in its terms that the judge shall appoint a second meeting of creditors, to be held at such time, not more than three months after the date of the warrant to the messenger, as the judge shall think fit.
This provision is not repealed by St. of 1844, c. 178. Eastman v. Hillard, 7 Met. 420. The second meeting in this case was not held until after the expiration of three months. The warrant was issued February 11th, 1851. The second meeting was held June 2d, 1851.

Decree of the commissioner granting the discharge reversed.